Case 2:21-cv-03983-MMB Document 1-1 Filed 09/07/21 Page 1 of 13




  EXHIBIT A
             Case 2:21-cv-03983-MMB Document 1-1 Filed 09/07/21 Page 2 of 13




 Graham F. Baird, Esquire                                                                  MAJOR JUAYed y'acd/At'-eeatedvby the
 Attorney Identification No: 92692                                                         ASSESSMFATcOhlkiggilSiFfiiecords
 LAW OFFICES OF ERIC A.SHORE                                                               HEARING RIEV al titkii)Y21116 3 am
 Two Penn Center
 1 500 JFK Boulevard, Ste. 1240
 Philadelphia, PA 19102
(267) 546-0131
 Attorney for Plaintiff, John Mason III

 JOHN MASON III
 2046 East Victoria Street                                                                 PHILADELPHIA COURT OF
 Philadelphia, PA 19134                                                                    COMMON PLEAS

                        Plaintiff,

                        V.                                                                JURY OF TWELVE DEMANDED

 UBER TECHNOLOGIES,INC.                                                                   No.:
 1455 Market Street, Suite 400
 San Francisco, CA 94103

                        Defendants

                                                        NOTICE TO DEFEND
 NOTICE                                                                     AVISO
 You have been sued in court. If you wish to defend against the             Le ban demandado a usted en la carte. Si usted quiere
 claims set forth in the following pages, you must take action within       defenderse de estas demandas expuestas en las paginas
 twenty (20) days after this complaint and notice are served, by           siguientes, usted time veintc (20) dies de plaza al partir de
 entering a written appearance personally or by attorney and filing         la fccha dc la demands y la notificacion. Hace falls
 in writing with the court your defenses or objections to the claims        useentar una coinparencia escrita 0 en persona o con un
 set forth against you. You arc warned that if you fail to do so the       abogado y entregar a is code en forma escrita sus
 case may proceed without you and a judgment may be entered                defenses o sus objeciones a las demandas en contra de su
 against you by the court without further notice for any money              persona. Sea avisado que si usted no se defiende, la carte
 claimed in the complaint of for any other claim or relief requested        tomara medidas y puede continuer Ia demanda en contra
 by the plaintiff. You may lose money or property or other rights          soya sin previa aviso o notiftcacion. Ademas, la cone
 important to you.                                                          puede deciders favor del demandante y requiere que
 You should take this paper to your lawyer at once. If you du not have      Listed cumpla con todas las provisiones de este demands.
 a lawyer or cannot afford one, go to or telephone the office set forth    listed puede perder dinero o sus propiedades u otms
 below to find out where you can get legal help.                           derechos importantes pare Listed.
 Philadelphia Bar Association                                              Lleve esta demartda a tin abogado immediatamente. Si no
 Lawyer Referral                                                           tiene abogudo o si no Ilene el dincro suficiente de pager tal
 and Information Service                                                   scrvicio. Vaya en persona o Ilamc por teleran° a la oficina
 One Reading Center                                                        cuya direccion sc cncuentra cscrita abajo pars averiguar
 Philadelphia, Pennsylvania 19107                                          donde se puede conseguir asistencia legal.
(215) 238-6333                                                             Asoeiacion De Licenciados
 TTY (215)451-6197                                                         De Filadelfia
                                                                           Servicio De Referencia E
                                                                           Informacion Legal
                                                                           One Reading Center
                                                                           l'iladclria, Pennsylvania 19107
                                                                          (215)238-6333
                                                                           TTY (215)451-6197




                                                                                                                                       Case ID: 21070253'i
       Case 2:21-cv-03983-MMB Document 1-1 Filed 09/07/21 Page 3 of 13




 Graham F. Baird, Esquire                                     MAJOR JURY
 Attorney Identification No: 92692                            ASSESSMENT OF DAMAGES
 LAW OFFICES OF ERIC A. SHORE                                 HEARING REQUIRED
 Two Penn Center
 1500 JFK Boulevard, Ste. 1240
 Philadelphia, PA 19102
(267) 546-0131
 Attorney for Plaintiff, John Mason III

JOHN MASON III
2046 East Victoria Street
Philadelphia, PA 19134
                                                              JURY OF TWELVE DEMANDED
               Plaintiff,

               v.

UBER TECHNOLOGIES,INC.                                        No.:
1455 Market Street, Suite 400
San Francisco, CA 94103

               Defendants

                                 CIVIL ACTION COMPLAINT

I. Parties and Reasons for Jurisdiction.

       1.      Plaintiff, JOHN MASON III (hereinafter "Plaintiff') is an adult individual

residing at the above address.

       2.      Defendant, UBER TECHNOLOGIES,INC.(hereinafter "Defendant") is a

business corporation organized and existing under the laws of the State of California with a

principal place of business at the address captioned above.

       3.      At all times material hereto, Defendant employed Plaintiff at its 7821 Bartram

Avenue, Philadelphia, Pennsylvania location as set forth above and qualified as Plaintiff's

employer under the Philadelphia Fair Criminal Record Screening Standard.




                                                                                         Case ID: 21070253
          Case 2:21-cv-03983-MMB Document 1-1 Filed 09/07/21 Page 4 of 13




          4.     Plaintiff exhausted his administrative remedies. (See Exhibit A,a true and correct

copy of a dismissal and notice of rights issued by the Philadelphia Commission on Human

Relations.)

          5.     This action is instituted pursuant to the Philadelphia Fair Criminal Record

Screening Standard.

          6.     This Honorable Court has subject matter jurisdiction over this lawsuit.

          7.     Venue is properly laid in this district because Defendant conducts business in this

district, and because a substantial part of the acts and/or omissions giving rise to the claims set

forth herein occurred in this judicial district. Plaintiff was working for Defendant in the First

Judicial District of Pennsylvania at the time of the illegal actions by Defendant as set forth

herein.

II. Operative Facts.

          8,     On February 1, 2016, Defendant hired Plaintiff as a driver.

          9.     At the time of his hire, Plaintiff underwent a background check.

          10.    Said background check showed Plaintiff had a past conviction for misdemeanor

possession of marijuana from 2005.

          1 1.   Despite this, Plaintiff was cleared to work by Defendant, and was provided a

company-issued vehicle with which to perform his job.

          12.    On or about April 1, 2019, Plaintiff attempted to access his account with

Defendant to begin working, however his account was locked and he was denied access.

          13.    Plaintiff attempted to contact Defendant several times via electronic mail as to the

access of his account, but was simply told he needed to "update his information."




                                                                                             Case ID: 21070251
        Case 2:21-cv-03983-MMB Document 1-1 Filed 09/07/21 Page 5 of 13




        14.     Plaintiff followed this instruction and provided Defendant with the information

that was requested, but he was still denied access to his account, effectively terminating him

from employment.

        15.     During subsequent e-mail contact with Defendant, Plaintiff was told the

termination was based on "Checkr", Defendant's third-party background check company.

        16.     At that time, Plaintiff had already been working for Defendant for approximately

two(2) years and had not been subjected to any updated background checks.

        17.     Plaintiff went to Defendant's location on 7821 Bartram Avenue, Philadelphia,

Pennsylvania to discuss the situation.

        18.     Plaintiff was told that Defendant was "not responsible for the results of the

background check" and further stated there was "nothing they could do."

        19.     Plaintiff inquired about returning Defendant's company-issued vehicle,

        20.     Defendant's representative informed Plaintiff that an agent for Defendant would

come and pick the vehicle up within the next few days.

        21.     Defendant did not pick up their vehicle until two (2) months later, after issuing

Plaintiff a letter stating that he owed an approximate $1,600.00 balance on the vehicle.

       22.      At the time of his termination, Plaintiff had driven over two thousand (2000) trips

logged and maintained a driver rating of4.96 out of 5.

       23.      As described above, Defendant terminated Plaintiffs employment based on a

background check that was done two (2) years prior.

       24.      As a direct and proximate result of Defendant's conduct in terminating Plaintiff,

Plaintiff sustained great economic loss, future lost earning capacity, lost opportunity, loss of




                                                                                            Case ID: 21070253
          Case 2:21-cv-03983-MMB Document 1-1 Filed 09/07/21 Page 6 of 13




future wages, as well emotional distress, humiliation, pain and suffering and other damages as

set forth below.

III. Causes of Action.

     COUNT I— VIOLATION OF THE PHILADELPHIA FAIR CRIMINAL RECORD
                            SCREENING LAW
                   (PHILADELPHIA CODE § 9-3504, et seq.)

      • 25.     Plaintiff incorporates paragraphs 1-24 as if fully set forth at length herein.

          26.   At all times material hereto, Defendant is subject to the Fair Criminal Record

Screening Law.

          27.   Further, an employer shall not reject an employee based on his or her criminal

record unless the specific record creates and unacceptable risk to the operation of the business or

to coworkers or customers.

          28.   Plaintiff is a qualified employee and person within the definition of the Fair

Crithinal Record Screening Law, Philadelphia Code § 9-3500, et seq,.

          29.   Defendant is an "employer" and is thereby subject to the strictures of the Fair

Criminal Record Screening Law, Philadelphia Code § 9-3500, et seq,.

          30.   Defendant's aforementioned conduct in terminating Plaintiff's employment

constitutes a violation of the Fair Criminal Record Screening Law,Philadelphia Code § 9-3500,

et seq.

          31.   As a proximate result of Defendant's conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, loss of tips as well as

personal injury, emotional distress, pain and suffering, consequential damages and Plaintiff has




                                                                                             Case ID: 21070253'1
        Case 2:21-cv-03983-MMB Document 1-1 Filed 09/07/21 Page 7 of 13




also sustained work loss, loss of opportunity, and a permanent diminution of their earning power

and capacity and a claim is made therefore.

        32.     As a result of the Defendant's conduct, Plaintiff hereby demands liquidated         •

damages.

        33.     Pursuant to the Fair Criminal Record Screening Law, Philadelphia Code § 9-

3500, et seq, Plaintiff demands attorney's fees and court costs.

     COUNT II- WRONGFUL TERMINATION-PENNSYLVANIA COMMON LAW

        34.     Plaintiff incorporates paragraphs 1-33 as if fully set forth at length herein.

        35.     Defendants' conduct towards Plaintiff, as described above and incorporated

herein, constitutes wrongful termination of Plaintiff in that it violated public policy. •

        36.     As set forth above, Plaintiff was terminated on the basis of a background check

after working for Defendant for two(2) years.

        37.     Defendants' termination of the Plaintiff was a direct consequence of Plaintiff's

background check.

       38.      As a proximate result of Defendants' conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, lost benefits, as well as

emotional distress, mental anguish, humiliation, pain and suffering, consequential damages and

Plaintiff has also sustained work loss, loss of opportunity, and a permanent diminution of earning

power and capacity and a claim is made therefore.

       39,     As a result of the conduct of Defendant, Plaintiff hereby demands punitive

damages.


       40.     Plaintiff demands attorney fees and court costs.




                                                                                             Case ID: 21070253
       Case 2:21-cv-03983-MMB Document 1-1 Filed 09/07/21 Page 8 of 13




IV. Relief Requested.

       WHEREFORE,Plaintiff JOHN MASON III demands judgment in his favor and against

Defendant, UBER TECHNOLOGIES,INC. in an amount in excess of $75,000.00 together with:

       A. Compensatory damages, including but not limited to: back pay, front pay, past lost

          wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost

          benefits, lost future earning capacity, injury to reputation, mental and emotional

          distress, pain and suffering

      B. Punitive damages;

      C. Attorneys fees and costs of suit;

      D. Interest, delay damages; and,

      E. Any other further relief this Court deems just proper and equitable.

                                                  LAW OFFICES OF ERIC A. SHORE,P.C.



                                                   BY:
                                                                        1
                                                    GRAHAM F. BAIRD,ESQUIRE
                                                    Two Penn Center
                                                    1500 JFK Boulevard, Suite 1240
                                                    Philadelphia, PA 19110
                                                    Attorney for Plaintiff, John Mason III
Date: 7/30/2021




                                                                                         Case ID: 21070253
       Case 2:21-cv-03983-MMB Document 1-1 Filed 09/07/21 Page 9 of 13




                                       VERIFICATION

      1, John Mason III, verify that the statements made in the foregoing Civil Action
Complaint are true and correct to.the best of my knowledge, information and belief

     I understand that false statements herein made are subject to penalty of law, relating to
unswom falsification to authorities.
                                                                                   all Ca u.l.ltaC.041 U




07/29/21                                                                           weausaral.momoolohn.



Date                                                       John Mason III




                                                                                            Case ID: 21070253
Case 2:21-cv-03983-MMB Document 1-1 Filed 09/07/21 Page 10 of 13




           EXH. A




                                                             Case ID: 21070253'i
                            Case 2:21-cv-03983-MMB Document 1-1 Filed 09/07/21 Page 11 of 13




                               PHILADELPHIA COMMISSION ON HUMAN RELATIONS
                                                 DISMISSAL AND NOTICE OF RIGHTS
    To:                                                                            From:
    Graham F. Baird                                                                Philadelphia Commission on Human Relations
    Law Offices of Eric A. Shore                                                   601 Walnut Street, Suite 300 South
    Two Penn Center                                                                Philadelphia, PA 19106
    1 500 John F. Kennedy Blvd                                                     215-686-4670(p)215-686-4684(0
    Suite 1240
    Philadelphia, PA 19102
    PCHR Complaint No.: 2018-10-30-564                                            Date of Commission Decision: 12-20-2019

    Re: John Mason, HI v. Uber Technologies, Inc.

    The Philadelphia Commission on Human Relations is closing its file on this complaint for the following reasons

    OCharge Not Substantiated — The PCHR is unable to conclude that the information obtained through our investigation establishes a
    violation of the Philadelphia Fair Practices Ordinance. This does not certify that the Respondent is in compliance with the Philadelphia Fair
    Practices Ordinance. No finding is made as to any other issues that might be construed as having been raised by this complaint.

       Failure to Cooperate — After 30 days in which to respond, the Complainant failed to provide information, failed to appear or to be available
    for interviews/conferences, or otherwise failed to cooperate to the extent that it was not possible to resolve the complaint.

   OFailure to Locate — Though reasonable efforts were made to locate the Complainant, we were not able to do so.
   1:Complaint Withdrawn — The PCHR has complied with the Complainant's request for withdrawal of the complaint referenced above.

   ELack of Jurisdiction — The facts alleged in the complaint fail to state a claim over which the PCHR has enforcement authority because the
   Complainant waited too long after the date(s) of the alleged discrimination to file the complaint, the discrimination alleged occurred outside
   Philadelphia or for some other reason(s).

   ESatisfactorily Adjusted — The parties entered a settlement agreement that provides relief for the harin(S) alleged.

   DWaiver to EEOC — The Complainant has requested that the case be waived to the Equal Employment Opportunity commission for further
   processing.

   ORight to Sue Requested — Notice received that a right to sue was requested from the EEOC in this dual-filed matter. Complainant has the
   right to pursue this claim in the appropriate state or federal court.

[ 'Conciliation — After a finding of probable cause, the parties entered a conciliation agreement that provides full relief for the violations
established by our investigation. The complaint will be closed accordingly, but the Conciliation Agreement will remain on file and subject to
review by the Commission during the period it is in effect.

   ElOther — Administrative Action. Right to Sue.

   No further actio .is required at this time/

   On behal        i       tission




                                                                                 Date

                                                                                                                              Case ID: 21070253:
                           Case 2:21-cv-03983-MMB Document 1-1 Filed 09/07/21 Page 12 of 13
8/2/2021                                                                   Mail - office@brservices.com


    Mail

   dennery                                       0
                                                 1 New I v          ,
                                                                    4 Reply I s•              Delete           Archive      Junk I v     Sweep     Move to v           Categorie:



  0Exit search                                    All folders                                                                                    Attn: Ashley and \,
       In folders                                 Last week

       All folders
                                                                                                                                                              Tara Brasky <1
                                                  office                                                                                                      Thu 7/29, 9:57 AM
       Inbox                                      Re: Attn: Ashley and Vicki- Dennery complaint                                    Thu 7/29                   office; vicki@brservi
                                                  Hey Tara, We will need S checks for this: 1. $520
       Date
                                                  office                                                                                               You replied on 7/29/2021 1;
      -0     All
                                                  Re: Attn: Ashley and Vicki- Dennery complaint                                    Thu 7/29
            This week                             Received, Vicki B&R Services for Professionals, Inc.
                                                                                                                                                         I Action Items
            Last week
                                                 Tara Brasky                                                                           )
                                                                                                                                       4
           t This month                          Attn: Ashley and Vicki- Dennery complaint                                         Thu 7/29
                                                                                                                                                 Hi,
                                                  Hi, Please serve all defendants except Compudyne. Also, after I filed the compl...
            Select range
                                                                                                                                                 Please serve all defendants
             From                               If you didn't find what you were looking for, try again using more specific search terms.        please don't serve there. Vi

              Mon 8/2/2021
                                                                                                                                                 Thank you.

            To
                                                                                                                                                 From: cp-efilIng@courts.phi
              Mon 8/2/2021                                                                                                                       Sent: Wednesday, July 28, 21
                                                                                                                                                 To: Tara erasky <T8rasky@b
                                                                                                                                                 Subject: Acceptance of your



                                                                                                                                              (a)Eiemanic Filing System
                                                                                                                                                          lh.,PhOodeVgbi:uwao




                                                                                                                                                 Dear Steven J. Cooper;

                                                                                                                                                 The legal paper you ele
                                                                                                                                                 reviewed by the Office
                                                                                                                                                 filed as noted below.

                                                                                                                                                 The following informatic

                                                                                                                                                 Caption:
                                                                                                                                                 DENNERY ETAL VS AE
                                                                                                                                                 Case Number: 210702::


                                                                                                                                                 Date Reviewed and Acc
                                                                                                                                                 July 28, 2021 04:25 pm

                                                                                                                                                 Date Presented to the(
                                                                                                                                                 and Date Deemed Filec
                                                                                                                                                 July 28, 2021 04:20 pm
                                                                                                                                                 Type of Pleading/Legal
                                                                                                                                                 COMPLAINT

                                                                                                                                                 E-File No.: 2107053162
                                                                                                                                                 Confirmation No.: 4B4A
                                                                                                                                                 Personal Reference No
                                                                                                                                                 Filing Fee: $ 1,555.17

                                                                                                                                                 To retrieve the legal par
                                                                                                                                                 legal paper, log In to thE
                                                                                                                                                 bitp://courts phila.gov u
                                                                                                                                                 You may also go direct!:
                                                                                                                                                 pasting the following WE
                                                                                                                                                 the link(s) below to vien
                                                                                                                                                 a separate document fil
                                                                                                                                                 link(s) below will only ta
                                                                                                                                                 be logged into the court
h ttps://mex09.emailsrvr.com/owarhealm=owaauth.d11#path=/mail/search                                                                                                            1/1
                      Case 2:21-cv-03983-MMB Document 1-1 Filed 09/07/21 Page 13 of 13

        Court of Common Pleas of Philadelphia County                                           For PreihonetaN Use Only(Docket Numbed
                      Trial Division
                                                                                      JULY-2021
                     Civil Cover Sheet                                    E-FIlIng Number:   2107057 4 4 1
                                                                                                                                002532
 PLAINTIFFS NAME                                                         DEFENDANTS NAME
  jOHN MASON                                                               USER TECHNOLOGIES, INC.


 PLAINTIFFS ADDRESS                                                      DEFENDANTS ADDRESS
  2046 EAST VICTORIA STREET                                                1455 MARKET STREET SUITE 400
  PHILADELPHIA PA 19134                                                    SAN FRANCISCO CA 94103


 PLAINTIFFS NAME                                                         DEFENDANTS NAME




PLAINTIFFS ADDRESS                                                       DEFENDAN r's ADDRESS




PLAINTIFFS NAME                                                          DEFENDANTS NAME




PLAINTIFFS ADDRESS                                                       DEFENDANTS ADDRESS




TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS      COMMENCEMENT OF ACTION

                 1                                   1
                                                                    n   Complaint             •Petition Action                  MI Notice of Appeal
                                                                    111 Writ of Summons        III Transfer From Other Jurisdictions

 AMOUNT IN CONTROVERSY         COURT PROGRAMS

                             • Arbitration                • Mass Tort                         •Commerce                       •Settlement
•550,000.00 or less          n Jury                       • Savings Action .                  • Minor Court Appeal            • Minors
 I1   More than 550,000.00   Il Non-Jury                  • Petition                          • Statutory Appeals             IN W/D/Surviyal
                             • Other:
 CASE TYPE AND CODE

  1E — EMPLOYMENT, WRONGFUL DISCHARGE


 STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)       FRB)                                        IS CASE SUBJECT TO
                                                                                                                 COORDINATION ORDER?
                                                                   PRO PROTHY                                                YES         NO


                                                                  JUL 30 2021
                                                                        S. RICE

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf ofPlaintiff/Petitioner/Appellant:          JOHN MASON

Papers may be served at the address set forth below.

NAME OF PLAINTIFFS/PETITIONER'S/APPELLANT'S ATTORNEY                    ADDRESS

  GRAHAM F. BAIRD                                                         LAW OFFICES OF ERIC A. SHORE
                                                                          TWO PENN CENTER
PHONE NUMBER                            FAX NUMBER                        1500 JFK BOULEVARD; STE. 1240
  (215)627-9999                         (215)627-9426                     PHILADELPHIA PA 19102


SUPREME COURT IDENTIFICATION NO.                                        E-MAIL ADDRESS

  92692                                                                   GrahamB@ericshore.com


SIGNATURE OF FILING ATTORNEY OR PARTY                                   DATE SUBMITTED

  GRAHAM BAIRD                                                            Friday, July 30, 2021, 10:23 am

                                                 FINAL COPY (Approved by the Prothonotary Clerk)
